CAMPBELL, Judge.
This is a companion case to State v. Albano, 394 So.2d 1026 (Fla.2d DCA 1981). In both cases the state appeals the trial court’s order granting appellees’ motions to suppress tangible evidence seized during a war-rantless search of their persons and a vehicle following their arrest. The facts given in State v. Albano, supra, are also the facts in the instant case except Carlson did not have copies of the application for wiretap and resulting court order, though the record indicates he was aware that a wiretap and wiretap evidence existed.
Although Carlson did not have copies of the application and order, we reverse the trial court’s disallowance of the testimony at the hearing on the motion to suppress with regard to Carlson for the second reason discussed in Albano, supra, at 1030.
REVERSED AND REMANDED.
HOBSON, A. C. J., and OTT, J., concur.